IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40951
                        Conference Calendar



HARRY LEE PHILLIPS,

                                         Plaintiff-Appellant,

versus

JEFFERSON COUNTY PROBATION DEPARTMENT;
ADDITION TREATMENT AND RECOVERY CLINIC
OF BEAUMONT, TEXAS; W. GEORGE, Doctor, Beaumont
City Health Department, in his individual and
official capacity; TEXAS DEPARTMENT OF HEALTH,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 1:96-CV-611
                         - - - - - - - - - -
                            April 9, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

      Henry Lee Phillips appeals from the district court’s Fed.
R. Civ. P. 12(b)(6) dismissal of his complaint brought pursuant

to 42 U.S.C. § 1983.   He argues that the defendants’ deliberate

indifference caused him to lose sight in his right eye, but he

fails to address the district court’s dismissal of his cause of

action as barred by the applicable statute of limitations.

      Issues not raised or briefed are considered abandoned.


  *
    Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 97-40951
                                -2-

Evans v. City of Marlin, Tex., 986 F.2d 104, 106 n.1 (5th Cir.

1993).   Nevertheless, as there is only one issue on appeal and

the appellees have briefed the question, we will address the

issue.   See Grant v. Cuellar, 59 F.3d 523, 525 (5th Cir. 1995).

     We have reviewed the record and the briefs of the parties,

and find that the district court did not plainly err in finding

that the complaint was barred by the Texas two-year statute of

limitations.   Phillips v. Jefferson County Probation Department,

et al., No. 1:96-CV-611 (E.D. Tex. Jul. 22, 1997); Douglass v.

United Services Auto. Ass’n., 79 F.3d 1415, 1417, 1429 (5th Cir.

1996)(en banc).   An appeal from a complaint dismissed because it

was filed long after the limitations period expired is without

merit and therefore frivolous.   We caution Phillips that any

additional frivolous appeals filed by him or on his behalf will

invite the imposition of sanctions.   To avoid sanctions, Phillips

is further cautioned to review any pending appeals to ensure that

they do not raise arguments that are frivolous.

     APPEAL DISMISSED, 5th Cir. R. 42.2.

     SANCTION WARNING ISSUED.